By the Court.
Unless the proceedings have been regularly removed, we have no jurisdiction over them. If the word extending in the writ, refers to the road prayed for, it is manifestly a false description; because the road applied for, extends to the road leading from Jones’s tavern to Pawling’s ferry. But if that word should have a different relation, then at best the beginning of the road is only described. The description therefore is clearly incorrect. The beginning and ending of the road should at least be set out in the writ of removal.
Let the certiorari be quashed.